U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Under the Securities Exchange Act of 1934 For Quarter Ended:June 30, 2013 DNA BRANDS, INC. (Exact name of small business issuer as specified in its charter) Colorado 000-53086 26-0394476 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer ID No.) th Street Boca Raton, Florida, 33487 (Address of principal executive offices) (954) 970-3826 (Issuer's Telephone Number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes þNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) The number of shares of the registrant’s only class of common stock issued and outstanding as of August 19,2013 was80,418,838 shares. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ Back to Table of Contents TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed ConsolidatedBalance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Operations (Unaudited) for the Three and Six Month Periods Ended June 30, 2013 and 2012 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Six Month Periods Ended June 30, 2013 and 2012 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A.
